Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
This communication is responsive to Amendment, filed 07/19/2021.
 	Claims 1-9 are pending in this application. This action is made non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US Pub No. 2013/0051324), as applied to claims above, in view of Gassoway (US Pub No. 2007/0074198).
As to claims 1, 5, 6, KIM teaches a data collection method executed by a distributed processing system having a plurality of groups, the plurality of groups each having a plurality of information processing apparatuses, the data collection method comprising:
extracting, by a first information processing apparatus (i.e. Referring to FIG. 9, the notification message includes an address of a cross node, an index of an RLNC set, an address of a source node, an address of a destination node, a number of hops between the source node and the cross node, and a number of cascade cross nodes. The notification message may additionally include an average number of hops between the source node and each cross node, instead of a number of hops between the source node and the cross node, [0071]) among the plurality of information processing apparatuses, a predetermined resource (i.e. resources, e.g. nodes, [0055]; cross node C1 or C2, or C3 in Fig. 11, or cross nodes C1, C2 in Fig. 2B; Referring to FIG. 2B, each of the cross nodes C1 and C2 uses an interval-based buffering time 220, [0048]) that takes much time (i.e. the node C is referred to as a cross node C. The cross node C buffers, during a predetermined buffering time, packets of a flow that reaches the cross node C first, between the flow 1 and the flow 2, [0044]) to search an information processing apparatus satisfying a request resource amount (i.e. obtain number of previous cross nodes with respect to flow, Fig. 12) from among a plurality of resources to be collected before the predetermined resource become depleted (i.e. a cross node obtains or determines a number of previous cross nodes associated with a flow based on a number of cascade cross nodes associated with the flow that is included in a received notification message, [0082]), the first information processing apparatus belonging to the first group (i.e. the flow 1 or the flow 2, or the flow 3 in Fig. 11) and not belonging to a second group (i.e. the flow 1 or the flow 2, of the flow 3 in Fig. 11) different from the first group (i.e. FIGS. 2A and 2B illustrate an example of a network including two cross nodes that perform network coding based on a buffering time ... the flow 1 ... the flow 2 ... the flow 3, [0047]);
(i.e. FIG. 10 illustrates an example of a process of transferring a notification message and a data packet in a wireless network including at least two cross nodes ... the cross node C2 generates a notification message associated with the flow 4, including an address of the cross node C2, an index of an RLNC set associated with the flow 4, [0074]) related to the extracted predetermined resource to a second information processing apparatus that belong to the first group (i.e. generate cross notification message, transmit notification messages, Fig. 12);
periodically (i.e. interval-based packet buffer time, [0045]) collecting (i.e. The notification message may be generated for each index of the RLNC set or for each flow, and thus, an index of a flow in the RLNC set may indicate the flow with which the corresponding notification message is associated, [0072]), by the second information processing apparatus (i.e. FIGS. 1B and 1C describe operations of the cross node C when the buffering time is static ... When the buffering time 120 expires, the cross node C transmits, to the node D and the node E, network-coded packets generated based on the flow 1 and the flow 2, [0045]) among the plurality of information processing apparatuses, resource amount of the plurality of resources to be collected from information processing apparatuses belonging to the second group, the second information processing apparatus belonging to the second group (i.e. The notification message may be generated for each index of the RLNC set or for each flow, and thus, an index of a flow in the RLNC set may indicate the flow with which the corresponding notification message is associated, [0072]);
acquiring a resource amount of the predetermined resource of the information processing apparatuses belong to the second group from the collected resource (i.e. TBMIN obtained based on Equation 1, Equation 2, and equations modified from them may be set as a threshold time, and a buffering time of at least one cross node is set to be longer than TBMIN, [0063]; network-coded packets generated based on the flow 1 and the flow 2, [0045]); and
when the acquired resource amount satisfies a predefined resource amount, periodically notifying apparatus information (i.e. A node that receives the notification message, may update the notification message ... the cross node may generate a new notification message, [0076]) related to the information processing apparatuses belonging to the second group and the resource amounts of the plurality of resources to be collected by the second information processing apparatus to the first information processing apparatus (i.e. The cross node C2 transmits a notification message associated with a flow to connected nodes, [0075]; when the cross node C3 receives the notification message transmitted from the cross node C2 via two nodes, the cross node C3 generates a new notification message, [0077]).
KIM implicitly teaches the term “period” (periodically collecting resource amount) as When the buffering time 120 expires, the cross node C transmits, to the node D and the node E, network-coded packets generated based on the flow 1 and the flow 2 [0045] ... The notification message may be generated for each index of the RLNC set or for each flow, [0072].
KIM does not clearly state this term.
Gassoway, in addition, teaches this term (i.e. The entries in hop count table 103 or subnet table 118 may be periodically updated ... a list of all available redistribution servers 104 may be provided to administration server 116, and this list may be updated as needed,[0030]).
Gassoway further teaches:
when the acquired resource amount satisfies a predefined resource amount (i.e. a maximum hop count may be determined by specifying a maximum time-to-live parameter, [0024]), periodically notifying (i.e. The entries in hop count table 103 or subnet table 118 may be periodically updated, [0030]) apparatus information related to the information processing apparatuses belonging to the second group and the resource amounts of the plurality of resources to be collected by the second information processing apparatus to the first information processing apparatus (i.e. Step 208 repeats the hop count determination until there are no more redistribution servers 104 on the redistribution server list, [0031]; Client computer 102a may subtract one from the time-to-live parameter and know the number of hops to redistribution server 104a. In the case of redistribution server 104n, the time to live parameter would be set to n+1 to receive an acknowledge receipt message from redistribution server 104n, and the number of hops would be n hops, [0023).
It would have been obvious to one of ordinary skill of the art having the teaching of KIM, Gassoway before the effective filing date of the claimed invention to modify the system of KIM to include the limitations as taught by Gassoway. One of ordinary skill in the art would be motivated to make this combination in order to determine a hop count between a client computer and a plurality of the redistribution servers on the list of available redistribution servers in view of Gassoway ([0006]), as doing so would give the added benefit that a client computer may determine the most efficient redistribution 

As to claims 2, 7, KIM teaches:
when the resource amount of the predetermined resource is not satisfied in the first group, searching the information processing apparatuses included in the second group, the information processing apparatuses being expected to satisfy the resource amount of the predetermined resource, for the predetermined resource, by using the first information processing apparatus (i.e. A client computer ... sending a packet to redistribution server 104 that includes a time-to-live parameter and a request for a response from redistribution server 104. In a particular embodiment this packet may be an ICMP echo request packet, or a PING packet, [0021]; Client computer 102a may subtract one from the time-to-live parameter and know the number of hops to redistribution server 104a. In the case of redistribution server 104n, the time to live parameter would be set to n+1 to receive an acknowledge receipt message from redistribution server 104n, and the number of hops would be n hops, [0023]).

As to claims 3, 8, KIM teaches the extracting includes:
calculating, for each type of resource, an average number of search hops requested to search the information processing apparatus that satisfies the request resource amount by using a number of information processing apparatuses that do not satisfy the request resource amount (i.e. determining an average number of hops of each path in the wireless network, [0012]; The node may obtain an average number of hops between the source node and each cross node with respect to the flow, [0087]);
acquiring, for each type of resource, request frequency of requests to the resource (i.e. the node updates or determines a number of hops between a source node and the node with respect to the flow associated with the notification message ... the node transmits the notification message to an adjacent node, individually or by including the notification message in a header of a data packet, [0086-0088]);
convoluting, for each type of resource, calculated number of search hops and the acquired request frequency (i.e. the node updates or determines a number of hops between a source device and the node of an associated session, that is, the flow, [0092]); and
extracting the predetermined resource based on values found as a result of convolution for each type of resource (i.e. At operation 1362, the node determines whether the address of the subsequent node is the address of the destination node, [0092]).

Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US Pub No. 2013/0051324), in view of Gassoway (US Pub No. 2007/0074198), as applied to claims above, and further in view of Thompson (US Pat No. 8,719,196).
As to claims 4, 9, KIM, Gassoway do not seem to specifically teach the extracting includes selecting a predetermined number of resources form the plurality of resources in a descending order of the values found as the result of convolution.
(i.e. resource-metric weights for each feature may be sorted in descending order, col. 9, lines 25-32).
It would have been obvious to one of ordinary skill of the art having the teaching of KIM, Gassoway, Thompson before the effective filing date of the claimed invention to modify the system of KIM, Gassoway to include the limitations as taught by Thompson. One of ordinary skill in the art would be motivated to make this combination in order to collect one or more resource-metric records from one or more resources on a computer network in view of Thompson (col. 6, line 37 to col. 7, line 25), as doing so would give the added benefit of sorting said list of resource-metric identifiers and resource-metric weights for said each feature by resource-metric weight in descending order in said feature relationship tree as taught by Thompson (col. 6, line 37 to col. 7, line 25).

Response to Arguments
Applicant's arguments with respect to claims 1-9  have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153